Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 1 of 17 - Page ID#: 438



                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    LEXINGTON DIVISION

                              )
 WILLIAM FRANKLIN CROUCH      )
              Plaintiff       )                   Case No. 5:18-CV-643-JMH
                              )
       v.                     )
                              )
                              )
 EQUIFAX INFORMATION SERVICES )
 LLC., et al.                 )
              Defendants.     )


    Reply Memorandum in Support of Plaintiff’s Motion for Partial Summary Judgment

                                         INTRODUCTION

         In his Main Brief Mr. Crouch argued:

         1) The undisputed facts demonstrate that Defendant The Citizen Bank (“Bank”) violated

 the Equal Credit Opportunity Act (“ECOA”) by accepting a credit application from Mr. Crouch,

 denying him credit, and then failing to send him a written notice explaining its adverse action

 within 30 days of his application as required by 15 U.S.C. § 1691(d).

         2) The Bank’s defense of “inadvertent error” is not tenable as a matter of law, following

 the express admission by its personnel that it did not maintain “procedures reasonably adapted to

 avoid such errors” as required by Regulation B, 12 C.F.R. §§ 1002.9 and 1002.2(s).

         3) Therefore, the Court should grant partial summary judgment in favor of Mr. Crouch on

 the issue of liability.

         In its memorandum opposing summary judgment the Bank makes the following

 arguments:




                                                     1
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 2 of 17 - Page ID#: 439



         A.      Contrary to the deposition testimony of its personnel, the Bank does have

 “procedures regarding adverse action notices.” The Court should therefore conduct a “fact-

 intensive inquiry” rather than granting summary judgment. (Doc. # 36, Bank Memo., pp. 10-11)

         B.      In addition, Mr. Crouch is not entitled to summary judgment because his claim

 does not “pass the smell test.” This is true because:

              1. He “knew about the erroneous information listed on his credit report prior to

                 applying for credit” with the Bank. (Id., p. 12)

              2. He “failed to produce any evidence that [the Bank’s] actions caused him any

                 embarrassment, humiliation, nor [sic] mental distress other than mere

                 supposition.” (Id.)

              3. He can “identify no actual out-of-pocket damages.” (Id.)

              4. “His credit application would have been rejected by [the Bank] regardless of

                 when [the Bank] mailed the written adverse action notice and regardless of

                 whether his hand-written application was shredded.”1 (Id., p. 13)

              5. He “intentionally and fraudulently misrepresented himself” in applying for a loan.

                 (Id.)

         C.      Finally, partial summary judgment is improper “without [the Bank] being allowed

 to undertake proper discovery,” including deposing Mr. Crouch “regarding his conduct and true

 intentions.” (Id., p. 13)

         Mr. Crouch will respond to these arguments in the same order.




 1
   As far as Mr. Crouch can tell, there is no document-destruction issue before the Court, as Mr. Crouch
 does not assert the Bank’s shredding of his application as an element of liability. He has therefore ignored
 this point in his memorandum.

                                                          2
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 3 of 17 - Page ID#: 440



                                                ARGUMENT

               A. THE BANK HAS NOT IDENTIFIED ANY PROCEDURE WHICH IT
                  MAINTAINED TO AVOID THE VIOLATION IN QUESTION; THEREFORE,
                  IT CANNOT CONTEST SUMMARY JUDGMENT ON THE BASIS OF
                  INADVERTENT ERROR.

           Counsel for Mr. Crouch have found no ECOA case law interpreting the “procedures”

 requirement of Regulation B. However, the identical language regarding the maintenance of

 procedures appears in the bona fide error provisions of both the Truth in Lending Act [“TILA”],

 15 U.S.C. § 1640(c), and the Fair Debt Collection Practices Act [“FDCPA”], 15 U.S.C.

 § 1692(k)(c). The Supreme Court has made it clear that when a law uses language from prior

 legislation, courts should interpret that language in a consistent manner. For example, in Jerman

 v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 130 S. Ct. 1605 (2010), the

 Supreme Court held:

                   Any remaining doubt about the proper interpretation of § 1692k(c) [the FDCPA
           bona fide error provision] is dispelled by evidence of the meaning attached to the
           language Congress copied into the FDCPA’s bona fide error defense from a parallel
           provision in an existing statute. TILA, 82 Stat. 146, was the first of several statutes
           collectively known as the Consumer Credit Protection Act (CCPA) that now include the
           FDCPA [and the ECOA].2 As enacted in 1968, § 130(c) of TILA provided an affirmative
           defense that was in pertinent part identical to the provision Congress later enacted into
           the FDCPA: “A creditor may not be held liable in any action brought under [TILA] if the
           creditor shows by a preponderance of evidence that the violation was not intentional and
           resulted from a bona fide error notwithstanding the maintenance of procedures
           reasonably adapted to avoid any such error.”…
                   We have often observed that when judicial interpretations have settled the
           meaning of an existing statutory provision, repetition of the same language in a new
           statute indicates, as a general matter, the intent to incorporate its ... judicial interpretations
           as well.




 2
     See Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 406 (6th Cir. 1998).




                                                           3
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 4 of 17 - Page ID#: 441



 559 U.S. at 588–90, 130 S. Ct. at 1615–16 (footnotes, internal quotation marks, and some

 citations omitted); see Bragdon v. Abbott, 524 U.S. 624, 631, 118 S.Ct. 2196, 2202 (1998),

 where the Court held: “The ADA’s definition of disability is drawn almost verbatim from the

 definition of “handicapped individual” included in the Rehabilitation Act of 1973,… and the

 definition of “handicap” contained in the Fair Housing Amendments Act of 1988.… Congress’

 repetition of a well-established term carries the implication that Congress intended the term to be

 construed in accordance with pre-existing regulatory interpretations.”

         Using this principle, we turn to the interpretation of “procedures” in the consumer

 statutes enacted prior to the 1985 Regulation which added the language in question to the

 ECOA.3 See Vol. 50, No. 224, Fed. Reg., p. 48028 (11/20/85).4 A good example is Mirabal v.

 Gen. Motors Acceptance Corp., 537 F.2d 871 (7th Cir. 1976), overruled on other grounds,

 Brown v. Marquette Sav. & Loan Ass’n, 686 F.2d 608, 615 (7th Cir.1982). In this TILA case, the

 defendants’ procedures for catching the error in question were as follows:

                      1. “Defendant dealer had specially trained office personnel to assist salesmen

             in determining annual percentage rates for instalment contracts.”

                      2. “Those office personnel had been trained in the preparation of Truth in

             Lending disclosure statements at educational meetings that defendant GMAC held

             with each GM dealer before the Act went into effect.”

 3
   Prior to 1985, Regulation B contained different language. See Carroll v. Exxon Co., U.S.A., 434 F.
 Supp. 557, 562–63 (E.D. La. 1977): “Exxon’s reliance on the defense propounded at 12 CFR 202.11(a) is
 inapposite. That section provides that, if a creditor fails to comply with 202.5(m) due to a ‘mechanical,
 electronic or clerical error made in good faith,’ it shall not be a violation of the section if ‘the creditor
 shows by a preponderance of the evidence that at the time of the noncompliance the creditor had
 established and was maintaining suitable procedures to assure compliance with the section.’”
 4
   Such a Regulation has the force of law. See Raymond v. United States, 983 F.2d 63, 66 (6th Cir. 1993)
 (“As a longstanding regulation which has not substantially changed, the Treasury regulation has the force
 of law, because Congress did not alter the regulation’s approach when it amended the statute in 1979 by
 adding § 6343(c), which authorizes the payment of interest on returned property.”).

                                                           4
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 5 of 17 - Page ID#: 442



                      3. “At these meetings, GMAC used a chart easel presentation to explain full

            disclosure, the new type of contracts, the establishment of rates, and how to arrive at

            rates.”

                      4. “GMAC held classes at the premises of every one of the 48 GM dealers in

            the area in June 1969 to prepare the dealers to work under the Act.”

                      5. “In addition, GMAC sent to all General Motors dealers materials and a

            form of contract designed to aid compliance under the Truth in Lending Act. These

            materials included rate charts and tables which were less awkward to use than those

            provided by the Federal Reserve Board. GMAC prepared these materials after

            extensive consultation with the Federal Reserve Board and Federal Trade

            Commission.”

                      6. “A manual sent by GMAC to all GM dealers emphasized the need for the

            accurate statement of annual percentage rates ….”

 537 F.2d at 877.

        In holding these procedures to be sufficient, the Seventh Circuit first noted that

 “Congress had no intention of having the consumer bear the burden of a creditor’s negligence.

 As was noted in the Senate hearings on the Act, the philosophy behind its passage was not ‘let

 the buyer beware’ but ‘let the seller make full disclosure.’”

        As to error catching, the Court continued: “[T]he provision for our purposes has basically

 two requirements, that the error be a bona fide error and that the creditor maintain procedures

 reasonably adapted to avoid such errors.… [T]he statute requires a higher burden than merely

 good faith compliance. In other words, Congress required more than just the maintenance of

 procedures which were designed to provide proper disclosure calculations. Rather, it required



                                                      5
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 6 of 17 - Page ID#: 443



 procedures designed to avoid and prevent the errors which might slip through procedures aimed

 [merely] at good faith compliance. This means that the procedures which Congress had in mind

 were to contain an extra preventative step, a safety catch or a rechecking mechanism.”

 Id. at 878 (emphasis added). Congress also required “that these procedures be maintained. This

 means that the creditor must show that the proper procedures were followed time in and time

 out.…” Id. at 879 (emphasis added; footnotes omitted).

        Pre-ECOA cases unanimously followed Mirabal in protecting consumers from defenses

 based upon “error” absent employee training and specific, clear procedures designed to catch the

 very error about which the consumer was complaining in that lawsuit. E.g., Teel v. Thorp Credit

 Inc. of Illinois, 609 F.2d 1268, 1270 (7th Cir. 1979) (TILA case: “But neither the manager nor

 the secretary testified satisfactorily to the institution and maintenance of careful checking and

 rechecking of the loan documents for this specific type of error.”); Gallegos v. Stokes, 593 F.2d

 372, 376 (10th Cir. 1979) (TILA case: “The [trial] court found that Stokes calculated the finance

 charge, annual percentage rate, amount and number of monthly payments only once, and did not

 recompute or review his figures; that he had no preventive mechanism for catching errors. Stokes

 does not fall within the good faith exception of § 1640(c).”); Thomka v. A. Z. Chevrolet, Inc., 619

 F.2d 246, 251 (3d Cir. 1980) (TILA case: “The requirement has been construed strictly by the

 courts to require that a special system be established to assure that no initial errors occur, and

 that a checking mechanism be maintained to catch any errors that slip through the system…. In

 this case, AZ offered no evidence that it took any precautions to avoid errors.”); Turner v.

 Firestone Tire & Rubber Co., 537 F.2d 1296, 1298 (5th Cir. 1976) (TILA case: “The statute

 clearly places this burden on the defendant creditor. Even if it were noted that this type of

 mistake is the typical clerical error at which the statute was aimed, the defendant has not



                                                       6
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 7 of 17 - Page ID#: 444



 produced any evidence or even pleaded that defendant Firestone has any ‘procedure reasonably

 adapted to avoid any such error.’”); Carroll v. Exxon Co., U.S.A., 434 F. Supp. 557, 561 (E.D.

 La. 1977) (Fair Credit Reporting Act case: “In the instant case, defendant has produced no

 evidence to show that its compliance procedures, although probably designed to provide the

 proper information, contained any type of preventative mechanism for catching errors.”); Brown

 v. Nat’l Permanent Fed. Sav. & Loan Ass’n, 526 F. Supp. 815, 822 (D.D.C. 1981), aff'd in part,

 remanded in part, 683 F.2d 444 (D.C. Cir. 1982) (TILA case: “[P]rocedures ‘reasonably adapted

 to avoid’ error would include using a printed form that encouraged rather than obstructed the

 making of the proper disclosures.”). Thus, the law prior to 1985 was clear, and there is no

 indication that either Congress or the Federal Reserve Board intended to change the law when it

 enacted the same language into the ECOA.

         Many post-1985 cases also demonstrate – unanimously – that compliance with the

 procedures requirement should include a manual of procedures, careful checking, and continuing

 instructions to employees, as in Mirabal, supra. For example, the Sixth Circuit in Smith v.

 Transworld Sys., Inc., 953 F.2d 1025 (6th Cir. 1992), a five-page instruction manual,

 uncontested by the FDCPA defendant, was sufficient to qualify as a procedure “reasonably

 adapted to avoid any such error,” the error being the sending of a collection letter after receiving

 a cease-and-desist letter. Id. at 1031.

         Similarly, in Jenkins v. Heintz, 124 F.3d 824 (7th Cir.1997), on remand from Heintz v.

 Jenkins, 514 U.S. 291, 115 S.Ct. 1489 (1995), the Seventh Circuit held that a debt collector

 satisfied the burden imposed by the bona fide error defense of the FDCPA when its procedures

 included a requirement that the creditor verify under oath that each charge was accurate; “an in-

 house fair debt compliance manual, updated regularly and supplied to each firm employee;



                                                      7
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 8 of 17 - Page ID#: 445



 training seminars for firm employees collecting consumer debts; and an eight-step, highly

 detailed pre-litigation review process to ensure accuracy and to review the work of firm

 employees to avoid violating the Act.” Id. at 834; accord, Reichert v. Nat’l Credit Sys., Inc., 531

 F.3d 1002, 1006 (9th Cir. 2008) (specifically citing this passage as illustrative of “the type of

 evidence of procedures that has been held to be sufficient”).

         Another example may be found in Owen v. I.C. Sys., Inc., 629 F.3d 1263 (11th Cir.

 2011), relied upon by the Bank (Memo., p. 10). There the Eleventh Circuit considered the bona

 fide error defense of a debt collector which had erroneously charged compound interest and other

 illegal fees. The Court dismissed the defense because the debt collector “has not indicated any

 internal, error-correction procedures to avoid miscalculations of debt amounts …. [In addition,

 the debt collector] has not offered evidence of any training techniques it employs to foster

 FDCPA compliance.…” Id. at 1276.

         In addition to these more recent cases from the Sixth, Seventh, Ninth, and Eleventh

 Circuits,5 this Court’s decision in Allen v. Checkredi of Kentucky, LLC, 2010 WL 4791947 (E.D.

 Ky.), is also instructive. In that case, Judge Bunning considered the procedures provision of the

 5
   A number of state courts came to similar conclusions before the ECOA provision came into force,
 regarding identical state-law inadvertent-error provisions. E.g., Seitz v. Lamar Sav. Ass’n, 618 S.W.2d
 142, 146 (Tex. Civ. App. 1981) (“We hold … that there is insufficient evidence in the record that appellee
 maintained an ‘extra preventive step, a safety catch or a rechecking mechanism ...’ designed to avoid the
 statutory violation of charging usury,” quoting Mirabal, supra.); Ellis v. Hensley, 1979 WL 52452, p. *5
 (Ohio Ct. App. Aug. 16, 1979) (“Even if it were shown that these were merely mathematical or clerical
 errors, it must still be shown that there is a system for detecting these errors that failed to catch the errors
 [which the defendant did not show],” citing Mirabal.); First Fed. Sav. & Loan Ass’n of San Antonio v.
 Bustamante, 609 S.W.2d 845, 848 (Tex. Civ. App. 1980) (“We have in this case no summary judgment
 evidence which indicates that defendant had adopted any procedures reasonably calculated to avoid the
 violation in question. To take advantage of this defense, a creditor must show that procedures have been
 adopted which are designed to avoid and prevent the errors,” citing Mirabal.). Counsel have found no
 contrary cases.




                                                            8
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 9 of 17 - Page ID#: 446



 FDCPA. In rejecting the debt collector’s defense, the Court stated: “… Defendant offers no

 evidence of procedures (reasonable or otherwise) to avoid the specific errors in this case ….”

 Citing Jerman, supra, in its Sixth Circuit (pre-Supreme Court) iteration, Judge Bunning noted

 that “Defendant’s procedures are substantially less comprehensive and structured than the

 procedures other courts have endorsed as ‘reasonable.’ In Jerman, the Sixth Court determined

 that defendant law firm’s procedures were reasonable. 538 F.3d at 477.… There, the law firm

 designated its senior principal to be responsible for ensuring compliance with the FDCPA. Id. In

 that capacity, the principal attended conferences and seminars, subscribed to trade publications,

 distributed relevant cases to the attorneys, provided all employees (attorneys and non-attorneys)

 with the firm’s FDCPA Procedures Manual, and conducted a mandatory meeting discussing

 FDCPA developments at least twice a year. Id. Defendant Checkredi has none of these

 procedures.” 2010 WL 4791947 at *13.

        In another decision from this Court, Judge Reeves reiterated the type of procedures

 indicated by FDCPA case law: “[A]Training Manual indicates that PRA employees complete a

 two-week program concerning the FDCPA and state collections law compliance.… Further,

 collectors must complete a mandatory assessment and an ‘Annual FDCPA Recertification

 Assessment.’… Additionally, the Training Manual includes information on calculating interest.”

 Stratton v. Portfolio Recovery Assocs., LLC, 171 F. Supp. 3d 585, 603–04 (E.D. Ky. 2016),

 aff’d, 706 F. App’x 840 (6th Cir. 2017).

        Finally, in Jerman v. Carlisle, supra, the Supreme Court noted that, regarding the

 FDCPA provision, “[t]he dictionary defines ‘procedure’ as ‘a series of steps followed in a

 regular orderly definite way.’ ” 559 U.S. at 587 (citing WEBSTER’S THIRD NEW INTERNATIONAL




                                                     9
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 10 of 17 - Page ID#: 447



  DICTIONARY 1807 (1976)). It is instructive to keep this definition in mind when reviewing the

  Bank’s legal position.

         In the face of this unanimous case law, the Bank has not provided the Court with a single

  example of its written procedures, let alone a comprehensive manual of the type described above.

  It mentions no “series of steps.” Instead, it contents itself with citing Owen, supra, for the

  proposition that there is “no definitive list of procedures,” failing to note that in Owen the

  Eleventh Circuit rejected the offered defense because the collector could not indicate “any

  internal procedures to avoid the error in question, and did not offer evidence of any training

  techniques used to promote FDCPA compliance.…” Id. at 1276. The only evidence the Bank

  presents is the general assertions that “we have a procedure,” we “subject employees to training,”

  and we “hire competent and qualified individuals.” (Doc. # 36, Bank Memo., pages 11-12)

  Counsel for Mr. Crouch have not found a single case in which such bare assertions, without any

  mention of how the creditor avoids the error in question, was held sufficient to support this

  defense.

         Moreover, the Bank’s affidavits contradict the earlier deposition testimony of the same

  Bank witnesses and are therefore without force. Sam Wright, business development officer for

  the Bank, was deposed on March 7, 2019. After a review of the error which is the subject of this

  lawsuit he was asked, “Do you have a procedure in place to prevent this kind of error from

  happening?” He responded, “I don’t know of any procedure to prevent errors from happening,

  no.” He went on, “I don’t know of any procedure to prevent adverse action notice errors.” (Doc.

  # 33-3, Depo. of Sam Wright, filed 4/22/19, p. 99)

         Ryan Neff, the vice president of the bank, was deposed on April 11, 2019, as the Bank’s

  designated officer pursuant to Rule 30(b)(6), Fed.R.Civ.P. As such he was asked whether he



                                                       10
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 11 of 17 - Page ID#: 448



  agreed with Mr. Wright’s deposition testimony. The vice president responded, “We do not have

  a procedure that would necessarily prevent this from have [sic] happening.… We do not have a

  formal policy on that; that’s is [sic] correct.” (Doc # 33-4, Depo. of Ryan Neff, filed 4/22/19, pp.

  30-31)6

             By May 9 of the same year, both of these deponents had attempted to disavow their

  earlier sworn testimony by filing contrary affidavits. This time they said the Bank did have such

  a procedure in place, although they could not describe it. However, the law in this Circuit is

  clear: “[A] party cannot create a genuine issue of material fact by filing an affidavit, after a

  motion for summary judgment has been made, that essentially contradicts his earlier deposition

  testimony.” Penny v. United Parcel Serv., 128 F.3d 408, 415 (6th Cir. 1997). And this Court has

  followed the same rule many times. E.g., BDT Prod., Inc. v. Lexmark Int’l, Inc., 274 F.Supp.2d

  880, 898 (E.D. Ky. 2003; Hood, J.), aff’d, 124 F. App’x 329 (6th Cir. 2005) (“To be sure,

  Plaintiffs have the right to amend their complaint and to argue alternative legal theories. They do

  not, however, have the right to amend their sworn testimony so as to create a genuine issue of

  fact.”).

             Clearly, the Bank must be held to the original sworn testimony of its own personnel,

  namely, that it maintained no procedures whatsoever to avoid the error of failing to send an

  adverse action letter. Moreover, even if permitted to change its position, its later testimony

  would be insufficient: 12 C.F.R. § 1002.2(s) requires that the procedures be “reasonably adapted

  to avoid such errors” whereas the later affidavits only assert that the Bank has “procedures

  regarding adverse action notices.” (See Doc. # 36, Bank Memo., pp. 10-11)


  6
    Despite the Bank’s testimony citations on page 11 of its Memorandum, Mr. Crouch is not arguing that
  the Bank has no policy of sending adverse action notices. The only issue here is whether it has procedures
  consisting of “a series of steps followed in a regular orderly definite way,” see Jerman, supra, to catch its
  error, namely, its failure to send the notice.

                                                           11
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 12 of 17 - Page ID#: 449



         For the above reasons, the Bank cannot avoid summary judgment by invoking the

  inadvertent error defense.

             B. THE ECOA DOES NOT PROVIDE FOR A “SMELL-TEST” DEFENSE.

         The Bank does not supply a single citation to back up its claim that it can avoid liability

  for its conceded violation of the ECOA by invoking a “smell test.” Counsel’s research has also

  failed to discover any authority for this proposition. Mr. Crouch will therefore respond to each of

  the elements of this nonexistent “test” separately, without presenting any olfactory conclusions.

         1) The Bank claims a defense based upon its assertion that Mr. Crouch “knew about the

  erroneous information listed on his credit report prior to applying for credit.” (Doc. # 36, Bank

  Memo., p. 12)7 The problem with this “defense” is that nowhere in the ECOA did Congress

  mention any inquiry into the knowledge or other mental state of the consumer-applicant who is

  seeking relief under the Act.

         Perhaps the Bank is contending that, once a consumer discovers false information on a

  credit report, he or she should refrain from seeking credit for fear of waiving rights under various

  consumer protection statutes. While it is possible that Congress will someday embrace this

  position, it has not yet done so. In other words, the Bank’s “prior knowledge” defense is

  unsupported in the law.

         2) The Bank’s second argument asserts that Mr. Crouch “failed to produce any evidence

  that [the Bank’s] actions cost him any embarrassment, humiliation, nor [sic] mental distress other




  7
   As Mr. Crouch states in his declaration, he knew from looking at his Equifax report “that Equifax was
  merging my consumer file information with another consumer who had filed Bankruptcy….” (Doc. # 33-
  2, Declaration of Plaintiff, filed 4/22/19, p. 1)

                                                        12
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 13 of 17 - Page ID#: 450



  than mere supposition.”8 To the contrary, Mr. Crouch has done all that is necessary regarding

  damages at this stage of the litigation.

         Several federal appellate courts have discussed the nature of ECOA damages. In

  Anderson v. United Fin. Co., 666 F.2d 1274 (9th Cir. 1982), the Ninth Circuit observed:

               The first type of relief available to appellant under the ECOA is actual
         damages.… 15 U.S.C. § 1691e(a) (1976). Actual damages may include out-of-pocket
         monetary losses, injury to credit reputation, and mental anguish, humiliation or
         embarrassment….
                The second type of relief available to appellant under the ECOA is punitive
         damages. The Act states that any creditor “who fails to comply with any requirement
         imposed under this subchapter shall be liable to the aggrieved applicant for punitive
         damages in an amount not greater than $10,000, in addition to any actual damages
         provided in subsection (a) of this section ....” 15 U.S.C. § 1691e(b) (1976)….[P]unitive
         damages may be awarded even absent a showing of any actual damages.

  666 F.2d at 1277–78 (emphasis added); accord, Fischl v. Gen. Motors Acceptance Corp., 708

  F.2d 143, 148 (5th Cir. 1983); Sayers v. Gen. Motors Acceptance Corp., 522 F. Supp. 835, 841

  (W.D. Mo. 1981) (“The ECOA has been interpreted to provide compensation for embarrassment,

  humiliation and mental distress, Shuman v. Standard Oil Co., 453 F.Supp. 1150 (N.D. Cal.1978),

  and this type of emotional harm is properly considered as an element of actual damage even

  though it does not represent out-of-pocket loss.”); cf. RL BB Acquisition, LLC v. Bridgemill

  Commons Dev. Grp., LLC, 754 F.3d 380, 384 (6th Cir. 2014) (“Creditors who violate ECOA or

  Regulation B may be sued for actual damages, punitive damages, and attorneys’ fees.”).

         In keeping with these decisions, Mr. Crouch has set forth his damages in his sworn

  declaration, unopposed by the Bank, stating that the Bank’s treatment of him throughout the loan

  process “caused me a great amount of anxiety, frustration, anger, and embarrassment.” (Doc.

  # 33-2, p. 4) In addition, when and if damages are put to the proof, it will be clear that the Bank’s


  8
   Mr. Crouch reiterates that his Motion for Partial Summary Judgment does not request a ruling on
  damages. (See Doc. # 33, filed 4/22/19, p. 1)

                                                        13
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 14 of 17 - Page ID#: 451



  conduct placed Mr. Crouch in a position of being unable to understand the Bank’s credit

  standards and the reasons for rejection, making it that much harder for him to obtain credit. The

  Bank’s conduct also put him into the position of having to file a lawsuit in order to get the

  information due him under the law. This is a good part of what the ECOA was enacted to

  prevent.

          Since nothing in the Bank’s memorandum controverts Mr. Crouch’s position, the Court

  should reject this defense.

          3) The Bank’s argument concerning “no actual out-of-pocket damages” (Doc. # 36, Bank

  Memo., p. 12) is answered by Anderson, the Ninth Circuit case quoted above: “Actual damages

  may include out-of-pocket monetary losses, injury to credit reputation, and mental anguish,

  humiliation or embarrassment ….” In other words, the absence of an identifiable dollar loss does

  not eliminate other types of actual damages. The bank has not provided any contrary authority.

          4) The Bank next argues that Mr. Crouch’s case is barred because his credit application

  would have been rejected in any event. Id. The problem with this is the same as the problem with

  the Bank’s first argument in Part B – the ECOA simply does not provide such a defense. It

  requires creditors to act in a certain manner, and, if they do not do so, it provides for liability and

  damages in favor of the applicant for credit. It does not limit its coverage to those who

  successfully obtain loans. See 15 S.C. § 1691a(b).9

          5) The Bank’s memorandum does not elaborate on its fraudulent misrepresentation

  defense, which presumably relates to the Bank’s interpretation of Mr. Crouch’s “purpose in

  applying for credit.” Id. at 13. It does not state how it relied on any identifiable falsehoods

  presented by Mr. Crouch. Neither does it purport to state a claim against Mr. Crouch for

  9
   “The term ‘applicant’ means any person who applies to a creditor directly for an extension, renewal, or
  continuation of credit, or applies to a creditor indirectly by use of an existing credit plan for an amount
  exceeding a previously established credit limit.” (Emphasis added.)

                                                           14
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 15 of 17 - Page ID#: 452



  fraudulent misrepresentation under Kentucky law, which would require a counterclaim, an

  allegation of reliance, some showing of damage causation, and proof of the other elements of

  such a tort. Since the Bank has not explained how its generalized fraud allegation would prevent

  summary judgment in this federal case, the Court should disregard this defense.

             C. HAVING PREVIOUSLY FAILED TO SEEK WRITTEN DISCOVERY,
                HAVING CURRENTLY FAILED TO NOTICE MR. CROUCH’S
                DEPOSITION, AND HAVING FAILED TO FILE A MOTION UNDER CIVIL
                RULE 56(d), THE BANK CANNOT NOW AVOID SUMMARY JUDGMENT
                ON THE GROUND THAT IT NEEDS ADDITIONAL DISCOVERY.

         Mr. Crouch filed this action on December 12, 2018. The Bank never noticed his

  deposition. Even after he filed this motion on April 22, 2019, the Bank did not attempt to depose

  him.

         Civil Rule 56(d) provides: “When Facts Are Unavailable to the Nonmovant. If a

  nonmovant shows by affidavit or declaration that, for specified reasons, it cannot present facts

  essential to justify its opposition, the court may: (1) defer considering the motion or deny it; (2)

  allow time to obtain affidavits or declarations or to take discovery; or (3) issue any other

  appropriate order.” While a party’s failure to file such an affidavit or declaration does not

  automatically waive its right to a postponement, the rule in this Circuit is clear:

                 [A] par yes it’s a ty opposing a motion for summary judgment must “indicate to
         the district court its need for discovery, what material facts it hopes to uncover, and why
         it has not previously discovered the information.” Unan v. Lyon, 853 F.3d 279, 292-93
         (6th Cir. 2017) (quoting Cacevic v. City of Hazel Park, 226 F.3d 483, 488 (6th Cir.
         2000))…. In other words, [even] “if a party does not satisfy Rule 56(d)’s technical
         requirements, he must at least affirmatively demonstrate that the discovery sought would
         enable him to adequately oppose the motion for summary judgment.”…

  Arla v. Liberty Mut. Grp., Inc., 715 F. App’x 517, 518 (6th Cir. 2018) (some citations omitted).

         Rather than follow established Sixth Circuit procedure, the Bank responded to Mr.

  Crouch’s motion with affidavits contra and a memorandum of law. At the end of its argument it

  inserts a brief afterthought – it needs “to undertake proper discovery.” Its only reason for this is
                                                       15
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 16 of 17 - Page ID#: 453



  that it hopes to find out something about Mr. Crouch’s “conduct and true intentions when

  applying for credit as well as certain overt attempts to force a settlement through maliciously

  filing a complaint against [the Bank] with the Kentucky Department of Financial Institutions.” It

  does not say how either of these matters has anything to do with the only viable issue before the

  Court – the sufficiency of the Bank’s internal procedures to catch errors. Mr. Crouch obviously

  has no information to convey on that subject.

         The Bank also fails to explain why it has so far failed to depose Mr. Crouch, as required

  by Arla, supra. Therefore, pursuant to Sixth Circuit rules, the Bank has waived its prematurity

  argument. There is thus no rational reason for delay.

                                           CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion for Partial Summary Judgment should be

  granted.

                                                          Respectfully submitted


                                                          /s/Steven C. Shane
                                                          Steven C. Shane (Ohio Bar #0041124)
                                                          Trial Attorney for Plaintiff
                                                          P.O. Box 73067
                                                          Bellevue, Ky. 41073
                                                          (859) 431-7800
                                                          (859) 431-3100 facsimile



                                                          and




                                                      16
Case: 5:18-cv-00643-JMH-EBA Doc #: 45 Filed: 05/28/19 Page: 17 of 17 - Page ID#: 454




                                                       s/ Justin M. Baxter
                                                       Justin M. Baxter, admitted pro      hac vice
                                                       Baxter & Baxter, LLP
                                                       8835 SW Canyon Lane,
                                                       Suite 130
                                                       Portland, OR 97225
                                                       Telephone: 503-297-9031
                                                       Facsimile: 503-291-9172
                                                       Email: justin@baxterlaw.com



                                        CERTIFICATE OF SERVICE

          I hereby certify that I electronically filed the foregoing document with the Clerk of the
  Court using CM/ECF. I also certify that the foregoing document is being served this day on all
  counsel of record or pro se parties identified on the attached Service List in the manner specified,
  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive electronically
  Notices of Electronic Filing.



                                                       /s/Steven C. Shane




                                                      17
